ON PETITION FOR REHEARING EN BANC
Before GIBSON, Chief Judge, and LAY, HEANEY, BRIGHT, ROSS, STEPHENSON, WEBSTER and HENLEY, Circuit Judges, en banc.
LAY, Circuit Judge.
Since a majority of the active judges have voted for a rehearing en banc, the court now vacates Part III of the panel opinion and upon reconsideration finds that the judgment for defendant should be affirmed.
After a careful review of the entire record, the court finds that plaintiff failed to preserve as error that portion of instruction No. 11 concerning “improper maintenance.” Although plaintiff’s counsel objected to several portions of instruction No. 11, counsel did not specifically object to the “improper maintenance” language. After the trial court adopted several of counsel’s suggestions, plaintiff’s counsel stated that the instructions would “satisfy us.”
Under the circumstances we find that plaintiff has failed to comply with Fed.R. Civ.P. 51, which requires specific objections to jury instructions. Rule 51 requires an objection to be “sufficiently specific to bring into focus the precise nature of the alleged error.” Palmer v. Hoffman, 318 U.S. 109,119, 63 S.Ct. 477, 483, 87 L.Ed. 645 (1943). The purpose of the rule is to make certain that the trial court is adequately informed. In the present case, although there exists some ambiguity in the record as to plaintiff’s intent, it is clear that plaintiff did not at any time make a precise objection to the language of instruction No. 11 concerning “improper maintenance.” Further, when the instructions are considered as a whole, and in light of the suggestions made by counsel and adopted by the trial court, we do not feel that the court erred in failing to give requested Instruction No. 6.
Part III of the panel opinion which granted plaintiff a new trial is vacated and the judgment for defendant is affirmed.